DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/12/2022 has been entered.  Claims 44 has been canceled.  Claims 64-65 have been added.

New Ground(s) of Rejections
 Claim Rejections - 35 USC § 112: New Matter
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 64 and 65 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 1 is directed to a method for preparing a library of nuclei acids comprising: (a) hybridizing a plurality of polynucleotides with a plurality of primers comprising random hexamers and tags, wherein the plurality of polynucleotides comprises RNA and DNA, wherein the RNA lacks an adaptor: obtaining tagged cDNAs by a method consisting of extending the hybridized primers  with a reverse transcriptase to obtain the tagged cDNA from the RNA polynucleotides; (c) generating a library of nucleic acids from a mixture of the tagged cDNA and the DNA polynucleotides; and (d) sequencing the library of nucleic acids.
Claim 64 is directed to a method for preparing a library of nucleic acids comprising: (a) hybridizing a plurality of polynucleotides with a plurality of primers comprising random hexamers and tags, wherein the plurality of polynucleotides comprises RNA and DNA, wherein the RNA lacks an adaptor; (b) extending the hybridized primers with a reverse transcriptase to obtain tagged cDNA from the RNA polynucleotides, wherein the tagged cDNA consists of the primers and cDNA; and (c) generating a library of nucleic acids from a mixture of the tagged cDNA and the DNA polynucleotides.  
Regarding claim 65, is directed to a method for preparing a library of nucleic acids consisting of: (a) hybridizing a plurality of polynucleotides with a plurality of primers comprising random hexamers and tags, wherein the plurality of polynucleotides comprises RNA and DNA, wherein the RNA lacks an adaptor, (b) extending the hybridized primers with a reverse transcriptase to obtain tagged cDNA from the RNA polynucleotides; and (c) generating a library of nucleic acids from a mixture of the tagged cDNA and the DNA polynucleotides.
	The claims 1, 64 and 65 recites the limitation “wherein the RNA lacks an adaptor” was not found anywhere in the specification.  Applicant cites original claims 1, 2, 9 and Example 5 as support for the clams as currently written.  Neither the original claims 1, 2 and 9 nor the example 5 discloses “wherein the RNA lacks an adaptor”.  The example 5 does not specifically mention exclusion of any adaptor.  Likewise, none of the other examples recite the inclusion of an adaptor or exclusion of an adaptor.
The example 5 recites the following: 
Example 5-preparation of a library in which cDNA derived from RNA only was tagged 
[0057] Nucleic acid libraries were prepared from a cell-free sample of nucleic acids including DNA and RNA, in the presence of tagged random hexamers, and in the presence or absence of a reverse transcriptase. The libraries were prepared using Truseq RNA Access library kit (Illumina, San Diego, CA) and enriched using probes designed from an NSCLC V1 panel. Libraries were sequenced, and the number of reads for tagged sequences was determined for each library. FIG. 6 is a graph of the number of reads from a library prepared with tagged random hexamers either with reverse transcriptase (A); or without reverse transcriptase (B). FIG. 6 illustrates that the tagged sequences were present in the library prepared with reverse transcriptase, and an insubstantial background level of tagged sequences was detected in the library prepared without reverse transcriptase. This demonstrates that sequences of cDNA derived from RNA can be readily identified using tags, and can be distinguished from non- tagged sequences. 

Based on the lack of support for the claimed invention, the specification would not have suggested to the skilled artisan that the applicant was in possession of the claimed invention as of the filing date of the application.
Claim Interpretation
5.	The claims 44, 64 and 65 are recited above.  The claims 44, 64 and 65 recites the limitation “wherein the RNA lacks an adaptor”.  The specification does not provide support for this limitation.  MPEP 2173.05(i) states “[A]ny negative limitation or exclusionary proviso must have basis in the original disclosure. If alternative elements are positively recited in the specification, they may be explicitly excluded in the claims. See In re Johnson, 558 F.2d 1008, 1019, 194 USPQ 187, 196 (CCPA 1977) ("[the] specification, having described the whole, necessarily described the part remaining."). See also Ex parte Grasselli, 231 USPQ 393 (Bd. App. 1983), aff’d mem., 738 F.2d 453 (Fed. Cir. 1984). In describing alternative features, the applicant need not articulate advantages or disadvantages of each feature in order to later exclude the alternative features. See Inphi Corporation v. Netlist, Inc., 805 F.3d 1350, 1356-57, 116 USPQ2d 2006, 2010-11 (Fed. Cir. 2015). The mere absence of a positive recitation is not basis for an exclusion.”  
For the purpose of application of prior art, the claims are being given the broadest reasonable interpretation in light of the teachings of the specification and MPEP.

Claim Rejections - 35 USC § 103
6.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

8.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
9.	Claim(s) 44-45, 47-49, 51-62, 64-65 is/are rejected under 35 U.S.C. 103 as being unpatentable over Larson et al {Larson, used interchangeably herein} (US 2018002749 A1, January 2018, effective filing date Jan. 30, 2016) in view of Enderle et al {Enderle, used interchangeably herein} (US 20200149036 A1, effective filing date January 2, 2017).
	Regarding claims 44, 64 and 65, Larson et al teach a method for preparing a library of nucleic acids comprising (a) hybridizing a plurality of polynucleotides with a plurality of primers, comprising random hexamers and tags, wherein the plurality of polynucleotides comprises RNA and DNA. ([0003]-[0006], [0016], [0050], [0123], Example 1).  Larson et al teach (b) extending the hybridized primers with a reverse transcriptase to obtain extended primers from the RNA polynucleotide to obtain extended primers from the RNA polynucleotides, wherein said extension in the first synthesis reaction comprises the use of an adapter that may be used as a oligonucleotide primer. ([0003-[0006], [0030] –[0031], [0048]. Larson et al teach (c) generating two library of nucleic acids from the extended primers and the DNA (see e.g., [0003]-[0006], [0034], [0054], [0057] –[0058], [0097] – [0107], [0111], [0113], [0121]-[0123], [0127] – [0133]). See also claims at pages 22-23. Larson et al teach preparing libraries from cell-free nucleic acids comprising a mixture of cfDNA, cfRNA/cDNA hybrid molecules (Examples) and preparing sequencing library which includes amplicons from cfDNA and barcoded cDNA (derived from cfRNA) (see Examples).  
	Larson teaches at para. [0016] that the Figure 6 illustrates a flow diagram of an example of a method of preparing cell-free nucleic acid libraries using biotin-labeled random hexamer primers to tag cDNA reverse transcribed from cfRNA in a cell-free nucleic acid sample [0016]. See also [0121].  
	While Larson teaches multiple embodiments, Larson does not teach wherein the RNA lacks an adapter. Larson also does not specifically teach steps of distinguish between RNA from DNA in the assay.
	Regarding claims 44, 64 and 65, in an assay similar to that of Larson, Enderle teaches a method for preparing a library of nucleic acid comprising performing a first strand cDNA synthesis and contacting the RNA component with a reverse transcription enzyme and one or more tagged primers as a substrate for reverse transcription, thereby tagging the RNA component with a nucleic acid sequence. For example, the one or more tagged primers comprise an oligonucleotide that comprises random nucleotides and nonrandom nucleotides, or even comprise tagged random hexamers [0016].  Enderle teaches that the following: [0021] In some embodiments, (c) comprises detecting the modified RNA component by next generation sequencing (NGS).  [0022] In some embodiments, (c) comprises detecting the modified RNA component and the DNA component by NGS in a single combined library.  [0023] In some embodiments, (c) comprises performing NGS under conditions sufficient to allow for efficient capture of both cDNA derived from the RNA component and the DNA component in a single combined library. [0024] In some embodiments, (c) comprises distinguishing sequence reads from RNA and DNA in a NGS dataset.  See also paragraphs [0035] – [0039].
	Enderle teaches [0053] In a particular embodiment, the methods are directed to distinguishing RNA from DNA in a combined isolation by using primers during reverse transcription. Applicants have surprisingly found that known sequence motifs via primers in reverse transcription can be used to distinguish RNA and DNA in a mixture of nucleic acids.   Enderle teaches at para. [0054], in an embodiment, the methods herein take advantage of the properties of the reverse transcription reaction to distinguish RNA and DNA molecules in NGS datasets by using primers during first strand synthesis, which are modified with a known and unique nucleic acid sequence (“tag”). This is exemplified with reference to FIG. 1, which depicts RNA tagging during reverse transcription. In Step 1, reverse transcription is initiated using, e.g., tagged random hexamers or a mixture of non-random and random sequence, in order to generate tagged cDNAs of the complete transcriptome during reverse transcription, as well as untagged DNA. In Step 2, a ligation based NGS library is prepared to provide cDNA/RNA clusters having tagged sequences, and DNA clusters without tagged sequences.


             At paragraphs [0134], Enderle et al teach in some embodiments, the extracted nucleic acid comprises DNA and/or DNA and RNA. In embodiments where the extracted nucleic acid comprises DNA and RNA, the RNA is reverse-transcribed into complementary DNA (cDNA) before further amplification. Such reverse transcription may be performed alone or in combination with an amplification step. One example of a method combining reverse transcription and amplification steps is reverse transcription polymerase chain reaction (RT-PCR), which may be further modified to be quantitative, e.g., quantitative RT-PCR.  Another example of the method comprises two separate steps: a first of reverse transcription to convert RNA into cDNA and a second step of quantifying the amount of cDNA using quantitative PCR. As demonstrated in the examples that follow, the RNAs extracted from nucleic acid-containing particles using the methods disclosed herein include many species of transcripts including, but not limited to, ribosomal 18S and 28S rRNA, microRNAs, transfer RNAs, transcripts that are associated with diseases or medical conditions, and biomarkers that are important for diagnosis, prognosis and monitoring of medical conditions.
[0137] In some embodiments, one or more biomarkers can be one or a collection of genetic aberrations, which is used herein to refer to the nucleic acid amounts as well as nucleic acid variants within the nucleic acid-containing particles. Specifically, genetic aberrations include, without limitation, over-expression of a gene (e.g., an oncogene) or a panel of genes, under-expression of a gene (e.g., a tumor suppressor gene such as p53 or RB) or a panel of genes, alternative production of splice variants of a gene or a panel of genes, gene copy number variants (CNV) (e.g., DNA double minutes) (Hahn, 1993), nucleic acid modifications (e.g., methylation, acetylation and phosphorylations), single nucleotide polymorphisms (SNPs), chromosomal rearrangements (e.g., inversions, deletions and duplications), and mutations (insertions, deletions, duplications, missense, nonsense, synonymous or any other nucleotide changes) of a gene or a panel of genes, which mutations, in many cases, ultimately affect the activity and function of the gene products, lead to alternative transcriptional splice variants and/or changes of gene expression level, or combinations of any of the foregoing.  See also Example 1.
	It would have been prima facie obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to have been motivated to have modified the library preparation method of Larson with the library preparation method of Endrle et al for the advantage of reliably distinguishing and identifying RNA from DNA in a mixture as suggested by Endrle (abstract and [0006[], [0052]).  The combination of the cited prior art is prima facie obvious in the absence of secondary consideration.
	Regarding claims 47 and 48, Larson et al teach further comprising identifying RNA-derived sequences separately from DNA-derived sequences based on the presence or absence of the tag sequence, or a complement of the tag sequence ([0004], [0038] and [0039]).
	Regarding claim 49, Larson et al teach wherein the plurality of primers comprises different sequences ([0049 which teaches a plurality of different RT primers, each having a different pre-defined complementary sequence utilized in a single reaction).  
	Regarding claim 52, Larson et al teach wherein the reverse transcriptase lacks a DNA-dependent polymerase activity (see paragraph [0048] which teaches exemplary disclosure as recited in the instant specification at par. [0006], i.e., Moloney Murine Leukemia (M-MLV) or avian myeloblastosis virus (AMV), page 9 of Larson).  
	Regarding claim 53, Larson et al teach wherein (b) is performed in the presence of the DNA polynucleotides ([[0003] and [0004]).  
	Regarding claim 54, Larson et al teach wherein (b) comprises generating double-stranded cDNA from the extended primers ([0004]-[0006], [0098]).  
	Regarding claim 55, Larson et al teach wherein the plurality of polynucleotides is cell-free [0098].  
	Regarding claim 56, Larson et al teach wherein the plurality of polynucleotides is obtained from a sample selected from the group consisting of serum, interstitial fluid, lymph, cerebrospinal fluid, sputum, urine, milk, sweat, and tears ([0032]).  
	Regarding claim 57, Larson e al teach further comprising: (i) obtaining sequence data from the library of nucleic acids, wherein the plurality of primers comprises tags, and (ii) identifying a polynucleotide sequence comprising a tag, thereby identifying a sequence derived from a RNA polynucleotide of the plurality of polynucleotides ([0057]-[0061], [0069] – [0071]).  
	Regarding claim 58, Larson et al teach further comprising identifying a variant in the polynucleotide sequence comprising a tag ([0029], [0063], [0069] – [0071]).  
	Regarding claim 59, Larson et al wherein the variant is selected from the group consisting of a single nucleotide polymorphism (SNP), a deletion, an insertion, a substitution, a duplication, a translocation, and a gene fusion ([0069] – [0071]).  
	Regarding claim 60, Larson et al teach further comprising identifying a reverse transcription error in the polynucleotide sequence comprising a tag ([0029]).  
	Regarding claim 61, Larson et al teach further comprising comparing the polynucleotide sequence comprising a tag with a reference sequence derived from a DNA polynucleotide of the library of nucleic acids ([0029].  
	Regarding claim 62, Larson et al teach wherein the RNA polynucleotide is an RNA selected from the group consisting of non-coding RNA, piRNA, siRNA, lncRNA, shRNA, snRNA, miRNA, snoRNA, viral RNA, bacterial RNA, and a ribozyme ([0035]). Thus, Larson meets the limitations of the claims recited above.
10.	Claim 50 is/are rejected under 35 U.S.C. 103 as being unpatentable over Larson in view of Enderle al as previously applied above and further in view of Kurn (US 20090239232, September 2009).
	Regarding claim 50, Larson et al in view of Enderle teach a method for preparing a library of nucleic acids as previously discussed above.  Larson et al further teach wherein the method may comprises 500 or more different primers (see e.g., [0051]).
	While Larson in view of Enderle alludes to the fact that more than 500 primers are within the scope of the invention taught in the prior art, the references do not expressly teaches wherein the plurality of primers comprises greater than 10,000 different sequences.  
	In a method of RNA amplification in the presence of DNA, Kurn teaches wherein more than 10,000 primers are within the scope of the invention ((see e.g., abstract and [0035], [0046]).   Kurn teaches that the primers of the invention are designed to target large target sequences, which may encompass a whole transcriptome [0046].
	It would have been prima facie obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to have been motivated to perform the library preparation method of Larson in view of Enderle in the presence of a plurality of primers comprising greater than 10000 oligonucleotide sequences as taught by Kurn.  The ordinary artisan would have been motivated to do so for the benefit of performing methodologies suitable for targeting large target sequences such as whole transcriptome as suggested by Kurn et al. The ordinary artisan at the time of the effective filing date of the claimed invention could expect a reasonable expectation in obtaining the claimed invention based on the teaching of Larson in view of Enderle and further in view of Kurn because both Larson in view of Kurn recognizes the suitability of using a large number of primers in amplification-based assays for the intended purpose.
Conclusion
10.	No claims are allowed.  Any inquiry concerning this communication or earlier communications from the examiner should be directed to CYNTHIA B WILDER whose telephone number is (571)272-0791. The examiner can normally be reached Flexible.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GARY BENZION can be reached on 571-272-0782. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CYNTHIA B WILDER/Primary Examiner, Art Unit 1637